 



Exhibit 10.4

 



December 5, 2019

 

STRICTLY CONFIDENTIAL

 

Taronis Technologies Inc.

300 W Clarendon Ave #230

Phoenix, AZ 85013

Attn: Mr. Scott Mahoney

Chief Executive Officer, President and Director

 

Dear Mr. Mahoney:

 

This letter (the “Agreement”) constitutes the agreement between Taronis
Technologies Inc. (the “Company”) and The Benchmark Company, LLC (“Benchmark”)
pursuant to which Benchmark shall act, on a best efforts and exclusive basis, as
the co-agent for a private placement of Convertible Preferred securities by the
Company (the “Offering”) of approximately $40 Million or such other amount or
type of securities as shall be determined by the parties.

 

The terms of the Offering shall be mutually agreed upon by the Company and any
counter-parties and nothing herein implies that Benchmark would have the power
or authority to bind the Company or an obligation for the Company to complete
the Offering. The Company expressly acknowledges and agrees that the execution
of this Agreement does not ensure the successful completion of the Offering.

 

A. Fees and Expenses. In connection with the services described above, the
Company shall pay to Benchmark in the aggregate, the following compensation:

 

1. Placement Agent Fees. Upon the successful Closing of the Offering, the
Company shall pay to Benchmark fees (the “Offering Fee”) equivalent to both (i)
a cash fee of an aggregate amount equal to two (2%) percent of the net proceeds
received by the Company from the Offering (excluding the conversion of any
warrants sold in the Offering); and (ii) warrants (the “Placement Agent
Warrants”) to purchase two (2%) percent of that number of securities issued, or
issuable upon conversion upon any convertible securities, in the Offering. The
form of Placement Agent Warrant is attached hereto as Exhibit A.

 

The exercise price of the Placement Agent Warrants shall be 110% of the offering
price per share and the expiration date shall be 5 years from the closing of the
Transaction.

 

2. Expenses. In addition to any fees payable to Benchmark hereunder, whether or
not the Offering is consummated, the Company hereby agrees to reimburse
Benchmark for all reasonable travel and other necessary out-of-pocket expenses
of third parties incurred directly in connection with Benchmark’s engagement
hereunder, including the reasonable fees and expenses of Benchmark counsel, if
required and provided that Benchmark is solely responsible for any fees of
counsel. Any aggregate expense(s) in excess of $1,000 shall be approved by the
Company in advance (provided, however, that such expense cap in no way limits or
impairs the indemnification and contribution provisions of this Agreement).
Reimbursement by the Company shall occur upon the earlier of the receipt of an
invoice from Benchmark, the Closing, or the expiration or termination of this
Agreement

 

 

 

 

B. Term and Termination of Engagement. The term (the “Term”) of Benchmark’s
engagement will begin on the date hereof and end on the earlier of the close of
the Offering or fifteen (15) days after the receipt by either party hereto of
written notice of termination. Notwithstanding anything to the contrary
contained herein, the provisions concerning indemnification, contribution and
the Company’s obligations to pay fees and reimburse expenses contained herein
will survive any expiration or termination of this Agreement

 

C. Use of Information; Confidentiality. The Company will furnish Benchmark such
written information as Benchmark reasonably requests in connection with the
performance of their services hereunder. The Company understands, acknowledges
and agrees that, in performing its services hereunder, Benchmark will use and
rely entirely upon such information as well as publicly available information
regarding the Company and other relevant third parties and that Benchmark does
not assume responsibility for independent verification of the accuracy or
completeness of any information, whether publicly available or otherwise
furnished to it, concerning the Company or otherwise relevant to the Offering
including, without limitation, any financial information, forecasts or
projections considered by Benchmark in connection with the provision of their
services.

 

Benchmark agrees that all nonpublic information obtained in connection with
their engagement hereunder will be held in strict confidence and will be used by
it solely for the purposes of performing their obligations relating to their
engagement hereunder; provided, that nothing herein shall prevent Benchmark from
disclosing any such information (a) in accordance with an order of any court or
administrative agency or in any pending legal or administrative proceeding, or
(b) to the extent that such information (i) was or becomes publicly available
other than by reason of disclosure by Benchmark in violation of this Agreement
or (ii) was or becomes available to Benchmark or their affiliates from a source
that is not known by Benchmark to be subject to a confidentiality obligation to
the Company. This undertaking by Benchmark shall automatically terminate one (1)
year following the last to occur of the completion of the Offering or
termination of the engagement hereunder. At the request of the Company,
Benchmark will execute a commercially reasonable nondisclosure agreement in
connection with the delivery and use of such information. At Company’s request,
Benchmark will promptly return to the Company, or destroy, any and all materials
containing such confidential information except to the extent that Benchmark are
required to maintain such information in accordance with legal or regulatory
requirements or consistent with Benchmark’s data retention policies.

 

D. Publicity. In the event of the consummation or public announcement of the
Offering, Benchmark shall have the right to disclose, with the Company’s prior
written approval, their participation in the Offering, including, without
limitation, the placement at their cost of “tombstone” advertisements on their
website and in financial and other newspapers and journals subject to all
applicable laws.

 

E. Securities Matters. The Company shall be responsible for any and all
compliance with the securities laws applicable to it, including Regulation D and
the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506
promulgated thereunder, and unless otherwise agreed in writing, all state
securities (“blue sky”) laws. Benchmark agrees to cooperate with counsel to the
Company in that regard. Benchmark will comply with all applicable federal and
state securities laws, rules, and regulations in connection with their
activities hereunder and all applicable broker-dealer registration and
compliance rules and regulations. As the Offering involves a private placement
of securities, the Benchmark will take no action that will jeopardize the
Company’s private placement exemption from federal and state securities laws.

 

 

 

 

F. Indemnity.

 

1. In connection with the Company’s engagement of Benchmark hereunder, the
Company hereby agrees to indemnify and hold harmless Benchmark and their
affiliates, and the respective controlling persons, directors, officers,
partners, members, shareholders, agents, registered representatives, registered
principals and employees of any of the foregoing (collectively the “Indemnified
Persons”), from and against any and all claims, actions, suits, proceedings
(including those members or shareholders), investigations, damages, liabilities
and expenses incurred by any of them (including the reasonable fees and expenses
of counsel), as incurred, (collectively a “Claim”), that are (A) directly
related to or arise out of (i) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with the Company’s engagement of Benchmark, or (B)
otherwise relate to or arise out of Benchmark’s activities on the Company’s
behalf under the Benchmark’s engagement hereunder, and the Company shall
reimburse any Indemnified Person for all expenses (including the reasonable fees
and expenses of counsel) as incurred by such Indemnified Person in connection
with investigating, preparing or defending any such claim, action, suit or
proceeding. The Company will not, however, be responsible for any Claim to have
resulted from the bad faith, gross negligence, willful misconduct, illegal acts
of or any breach of this Agreement by any person seeking indemnification for
such Claim, including any Indemnified Person. The Company further agrees that no
Indemnified Person shall have any liability to the Company for or in connection
with the Company’s engagement of Benchmark except for any Claim incurred by the
Company as a result of such Indemnified Person’s bad faith, gross negligence,
willful misconduct, illegal acts or any breach of this Agreement.

 

2. Neither Party will, without the prior written consent of the other Party,
settle, compromise or consent to the entry of any judgment in any pending or
threatened Claim in respect of which indemnification may be sought hereunder
(whether or not any Indemnified Person is an actual or potential party to such
Claim), unless such settlement, compromise or consent includes an unconditional,
irrevocable release of each Indemnified Person from any and all liability
arising out of such Claim.

 

3. Promptly upon receipt by an Indemnified Person of notice of any complaint or
the assertion or institution of any Claim with respect to which indemnification
is being sought hereunder, such Indemnified Person shall promptly notify the
Company in writing of such complaint or of such assertion or institution. If the
Company so elects, the Company will assume the defense of such Claim, including
the employment of counsel reasonably satisfactory to such Indemnified Person and
the payment of the reasonable fees and expenses of such counsel. In the event,
however, that legal counsel to such Indemnified Person reasonably determines
that having common counsel would present such counsel with a conflict of
interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel. Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Party
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert cross-claims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof. In
addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in the defense of
such Claim and to retain his, her or its own counsel therefor at his, her or its
own expense.

 

 

 

 

4. The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Benchmark are the Indemnified Person), the Company and Benchmark shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Benchmark on the other, in connection with Benchmark’s
engagement referred to above, subject to the limitation that in no event shall
the amount of the Benchmark’ s contribution to such Claim exceed the amount of
fees actually received by Benchmark from the Company pursuant to Benchmark’s
engagement. The Company hereby agrees that the relative benefits to the Company,
on the one hand, and Benchmark on the other, with respect to Benchmark’
engagement shall be deemed to be in the same proportion as (a) the total value
paid or proposed to be paid or received by the Company or its members as the
case may be, pursuant to the Offering (whether or not consummated) for which
Benchmark is engaged to render services bears to (b) the fee paid or proposed to
be paid to Benchmark in connection with such engagement.

 

5. The Company’s indemnity, reimbursement and contribution obligations under
this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Person may have at
law or at equity and (b) shall be effective whether or not the Company is at
fault in any way.

 

G. Conflicts of Interest. Notwithstanding any other provision of this letter,
Benchmark represents and warrants that Benchmark and their affiliates have no
material conflict of interest in connection with the assignment contemplated by
this Agreement. During the term of this engagement, Benchmark will promptly
advise the Company in writing of any conflict of interest detrimental to the
Company of which Benchmark become aware.

 

H. Limitation of Engagement to the Company. The Company acknowledges that
Benchmark has been retained only by the Company, that Benchmark is providing
services hereunder as independent contractors (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Benchmark is not deemed to
be on behalf of, and is not intended to confer rights upon, any member,
shareholder, owner or partner of the Company or any other person not a party
hereto as against Benchmark or any of its affiliates, or any of its affiliates’
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), partners, employees, registered
principals, registered representatives or agents. Unless otherwise expressly
agreed in writing by Benchmark, no one other than the Company or its affiliates
is authorized to rely upon this Agreement or any other statements or conduct of
Benchmark, and no one other than the Company or its affiliates is intended to be
a beneficiary of this Agreement. The Company acknowledges that any
recommendation or advice, written or oral, given by Benchmark to the Company in
connection with Benchmark’s engagement is intended solely for the benefit and
use of the Company’s management and directors in considering the Offering, and
any such recommendation or advice is not on behalf of, and shall not confer any
rights or remedies upon, any other person or be used or relied upon for any
other purpose. Benchmark shall not have the authority to make any commitment
binding on the Company. The Company, in its sole discretion, shall have the
right to reject any investor or counterparty introduced to it by the Benchmark.
The Company agrees that it will perform and comply with the covenants and other
obligations set forth in the purchase agreement and related transaction
documents, as applicable, between the Company and the investors in the Offering,
and that Benchmark will be entitled to rely on the representations, warranties,
agreements and covenants of the Company contained in such purchase agreement and
related transaction documents as if such representations, warranties, agreements
and covenants were made directly to Benchmark by the Company.

 

 

 

 

I. Limitation of Benchmark’s Liability to the Company. Benchmark and the Company
further agree that neither Benchmark nor any of its affiliates or any of its
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), partners,
employees, registered representatives, registered principals or agents shall
have any liability to the Company, its security holders or creditors, or any
person asserting claims on behalf of or in the right of the Company (whether
direct or indirect, in contract, tort, for an act of negligence or otherwise)
for any losses, fees, damages, liabilities, costs, expenses or equitable relief
arising out of or relating to this Agreement or the services rendered hereunder,
except for losses, fees, damages, liabilities, costs or expenses that arise out
of or are based on any action of or failure to act by Benchmark and that have
resulted solely from the bad faith, gross negligence, willful misconduct,
illegal act or any breach of this Agreement by Benchmark.

 

J. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state
located in the County of New York, State of New York. The parties hereto
expressly agree to submit themselves to the jurisdiction of the foregoing courts
in the County of New York, State of New York. The parties hereto expressly waive
any rights they may have to contest the jurisdiction, venue or authority of any
court sitting in the City and State of New York. In the event of the bringing of
any action, or suit by a party hereto against the other party hereto, arising
out of or relating to this Agreement, the party in whose favor the final
judgment or award shall be entered shall be entitled to have and recover from
the other party the costs and expenses incurred in connection therewith,
including its reasonable attorneys’ fees. Any rights to trial by jury with
respect to any such action, proceeding or suit are hereby waived by Benchmark
and the Company.

 

K. Notices. All notices hereunder will be in writing and sent by certified mail,
hand delivery, overnight delivery or fax, if sent to Benchmark, to The Benchmark
Company, LLC, at the address set forth on the first page hereof, fax number
(646) 576-8640, Attention: General Counsel, and if sent to the Company, to the
address set forth on the first page hereof, Attention: Manager. Notices sent by
certified mail shall be deemed received five days thereafter, notices sent by
hand delivery or overnight delivery shall be deemed received on the date of the
relevant written record of receipt, and notices delivered by fax shall be deemed
received as of the date and time printed thereon by the fax machine.

 

L. Miscellaneous. This Agreement shall not be modified or amended except in
writing signed by Benchmark and the Company. This Agreement shall be binding
upon and inure to the benefit of both Benchmark and the Company and their
respective assigns, successors, and legal representatives. This Agreement
constitutes the entire agreement of Benchmark and the Company, and supersedes
any prior agreements, with respect to the subject matter hereof. If any
provision of this Agreement is determined to be invalid or unenforceable in any
respect, such determination will not affect such provision in any other respect,
and the remainder of the Agreement shall remain in full force and effect. This
Agreement may be executed in counterparts (including facsimile counterparts),
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

 

 

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by and between Benchmark and the Company, please sign in the space
provided below, whereupon this letter shall constitute a binding Agreement as of
the date indicated above.

 

  Very truly yours,         THE BENCHMARK COMPANY         By                 
Name:     Title:  

 

Accepted and Agreed:

 

TARONIS TECHNOLOGIES INC.

 

By     Name: Scott Mahoney   Title: CEO  

 

 

 

 

EXHIBIT A

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.

 

Taronis Technologies, Inc.

 

Placement Agent Warrant To Purchase Common Stock

 

Warrant No.: PA-

Number of Shares of Common Stock:

Date of Issuance: January [  ], 2020 (“Issuance Date”)

 

Taronis Technologies, Inc., a Delaware corporation, (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, [                                      ], the
registered holder hereof or its permitted assigns (the “Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company, at the
Exercise Price (as defined below) then in effect, upon surrender of this
Placement Agent Warrant to Purchase Common Stock (including any Placement Agent
Warrants to Purchase Common Stock issued in exchange, transfer or replacement
hereof, the “Warrant”), at any time or times on or after the Stockholder
Approval Date (as defined in the Securities Purchase Agreement (as defined
below)) (the “Initial Exercisability Date”), but not after 11:59 p.m., New York
Time, on the Expiration Date (as defined below),
[                                      ] (                 ) fully paid
nonassessable shares of Common Stock (as defined below) (the “Warrant Shares”).
Except as otherwise defined herein, capitalized terms in this Warrant shall have
the meanings set forth in Section 14. This Warrant is being issued to the Holder
in connection with the Company’s sale of securities pursuant to that certain
Securities Purchase Agreement, dated as of December [  ], 2019 (the
“Subscription Date”), by and among the Company and the investors referred to
therein (the “Securities Purchase Agreement”).

 

 

 

 



EXERCISE OF WARRANT.

 

Mechanics of Exercise. Subject to the terms and conditions hereof (including,
without limitation, the limitations set forth in Section 1(f)), this Warrant may
be exercised by the Holder on any day on or after the Date of Issuance in whole
or in part, by (i) delivery of a written notice, in the form attached hereto as
Exhibit A (the “Exercise Notice”), of the Holder’s election to exercise this
Warrant and (ii) (A) payment to the Company of an amount equal to the applicable
Exercise Price multiplied by the number of Warrant Shares as to which this
Warrant is being exercised (the “Aggregate Exercise Price”) in cash or by wire
transfer of immediately available funds. The Holder shall not be required to
deliver the original Warrant in order to effect an exercise hereunder. Execution
and delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares. On or before the second Business Day following the date on
which the Company has received each of the Exercise Notice and the Aggregate
Exercise Price (the “Exercise Delivery Documents”), the Company shall transmit
by facsimile an acknowledgment of confirmation of receipt of the Exercise
Delivery Documents to the Holder and the Company’s transfer agent (the “Transfer
Agent”). On or before the second Trading Day following the date on which the
Company has received all of the Exercise Delivery Documents (the “Share Delivery
Date”), the Company shall (X) provided that the Transfer Agent is participating
in The Depository Trust Company (“DTC”) Fast Automated Securities Transfer
Program, upon the request of the Holder, credit such aggregate number of shares
of Common Stock to which the Holder is entitled pursuant to such exercise to the
Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system, or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
dispatch by overnight courier to the address as specified in the Exercise
Notice, a certificate, registered in the Company’s share register in the name of
the Holder or its designee, for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise. Upon delivery of the Exercise
Delivery Documents, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date such Warrant Shares
are credited to the Holder’s DTC account or the date of delivery of the
certificates evidencing such Warrant Shares, as the case may be. If this Warrant
is submitted in connection with any exercise pursuant to this Section 1(a) and
the number of Warrant Shares represented by this Warrant submitted for exercise
is greater than the number of Warrant Shares being acquired upon an exercise,
then the Company shall as soon as practicable and in no event later than three
Business Days after any exercise and at its own expense, issue a new Warrant (in
accordance with Section 5(d)) representing the right to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under this
Warrant, less the number of Warrant Shares with respect to which this Warrant is
exercised. No fractional shares of Common Stock are to be issued upon the
exercise of this Warrant, but rather the number of shares of Common Stock to be
issued shall be rounded up to the nearest whole number. The Company shall pay
any and all taxes which may be payable with respect to the issuance and delivery
of Warrant Shares upon exercise of this Warrant.

 

Exercise Price. For purposes of this Warrant, “Exercise Price” means $[  ]
subject to adjustment as provided herein.

 

 

 

 

Company’s Failure to Timely Deliver Securities. If the Company shall fail for
any reason or for no reason to issue to the Holder within three (3) Trading Days
of receipt of the Exercise Delivery Documents, a certificate for the number of
shares of Common Stock to which the Holder is entitled and register such shares
of Common Stock on the Company’s share register or to credit the Holder’s
balance account with DTC for such number of shares of Common Stock to which the
Holder is entitled upon the Holder’s exercise of this Warrant, and if on or
after such Trading Day the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of shares of Common Stock issuable upon such exercise that the Holder
anticipated receiving from the Company (a “Buy-In”), then, in addition to all
other remedies available to the Holder, the Company shall, within three Business
Days after the Holder’s request and in the Holder’s discretion, either (i) pay
cash to the Holder in an amount equal to the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate (and to issue such shares of Common Stock) or credit
such Holder’s balance account with DTC shall terminate, or (ii) promptly honor
its obligation to deliver to the Holder a certificate or certificates
representing such shares of Common Stock or credit such Holder’s balance account
with DTC and pay cash to the Holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Closing Bid Price on the date of exercise.

 

Disputes. In the case of a dispute as to the determination of the Exercise Price
or the arithmetic calculation of the Warrant Shares, the Company shall promptly
issue to the Holder the number of Warrant Shares that are not disputed and
resolve such dispute in accordance with Section 10.

 

Limitation on Exercises. The Company shall not effect the exercise of this
Warrant, and the Holder shall not have the right to exercise this Warrant, to
the extent that after giving effect to such exercise, such Person (together with
such Person’s affiliates) would beneficially own in excess of 9.99% (the
“Maximum Percentage”) of the shares of Common Stock outstanding immediately
after giving effect to such exercise. For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned by such Person
and its affiliates shall include the number of shares of Common Stock issuable
upon exercise of this Warrant with respect to which the determination of such
sentence is being made, but shall exclude shares of Common Stock which would be
issuable upon (A) exercise of the remaining, unexercised portion of this Warrant
beneficially owned by such Person and its affiliates and (B) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company beneficially owned by such Person and its affiliates (including,
without limitation, any convertible notes or convertible preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein. Except as set forth in the preceding sentence, for
purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). For purposes of this Warrant, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company’s most recent
Form 10-K, Form 10-Q, Current Report on Form 8-K or other public filing with the
Securities and Exchange Commission, as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock outstanding.
For any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company by the Holder
and its affiliates since the date as of which such number of outstanding shares
of Common Stock was reported. The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 1(f) to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation.

 

 

 

 



ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:

 

If the Company at any time on or after the Date of Issuance subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision will be
proportionately reduced and the number of Warrant Shares will be proportionately
increased. If the Company at any time on or after the Date of Issuance combines
(by combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately decreased.
Any adjustment under this Section 2(a) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

 

Voluntary Adjustment By Company. The Company may at any time during the term of
this Warrant reduce the then current Exercise Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.

 

WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
shareholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
shareholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company. Notwithstanding this Section 3, the Company
shall provide the Holder with copies of the same notices and other information
given to the shareholders of the Company generally, contemporaneously with the
giving thereof to the shareholders.

 

 

 

 



NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company will
not, by amendment of its Certificate of Incorporation, Bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as any of the Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the exercise of the
Warrants, 100% of the number of shares of Common Stock as shall from time to
time be necessary to effect the exercise of the Warrants then outstanding
(without regard to any limitations on exercise).

 

REISSUANCE OF WARRANTS.

 

Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 5(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 5(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.

 

Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 5(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

 

Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 5(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.

 

Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 5(a)
or Section 5(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and (iv)
shall have the same rights and conditions as this Warrant.

 

 

 

 

NOTICES. The Company shall provide the Holder with prompt written notice of all
actions taken pursuant to this Warrant, including in reasonable detail a
description of such action and the reason therefore. Without limiting the
generality of the foregoing, the Company will give written notice to the Holder
immediately upon any adjustment of the Exercise Price, setting forth in
reasonable detail, and certifying, the calculation of such adjustment.

 

AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder; provided
that no such action may increase the exercise price of any Warrant or decrease
the number of shares or class of stock obtainable upon exercise of any Warrant
without the written consent of the Holder. No such amendment shall be effective
to the extent that it applies to less than all of the holders of the Warrants
then outstanding.

 

GOVERNING LAW. This Warrant shall be governed by and construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.

 

CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof. The headings of this Warrant are for convenience of reference
and shall not form part of, or affect the interpretation of, this Warrant.

 

DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within two Business Days of receipt of the Exercise Notice giving rise
to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within three Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two Business Days submit via facsimile (a) the disputed
determination of the Exercise Price to an independent, reputable investment bank
selected by the Company and approved by the Holder or (b) the disputed
arithmetic calculation of the Warrant Shares to the Company’s independent,
outside accountant. The Company shall cause at its expense the investment bank
or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.

 

 

 

 

REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder right to pursue actual damages for any
failure by the Company to comply with the terms of this Warrant. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

 

TRANSFER. This Warrant may be offered for sale, sold, transferred or assigned
without the consent of the Company.

 

SEVERABILITY. If any provision of this Warrant is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Warrant so long as this
Warrant as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

 

“Bloomberg” means Bloomberg Financial Markets.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Closing Bid Price” and “Closing Sale Price” means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the Pink Open Market (f/k/a OTC Pink) published
by OTC Markets Group, Inc. (or a similar organization or agency succeeding to
its functions of reporting prices). If the Closing Bid Price or the Closing Sale
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Closing Bid Price or the Closing Sale Price, as the case
may be, of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 10. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

 

 

 

 

“Common Stock” means (i) the Company’s shares of Common Stock, par value $0.001
per share, and (ii) any share capital into which such Common Stock shall have
been changed or any share capital resulting from a reclassification of such
Common Stock.

 

“Expiration Date” means January [  ], 2025, or if such date falls on a day other
than a Business Day or on which trading does not take place on the Principal
Market, the next Business Day.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

“Principal Market” means the NASDAQ Capital Market.

 

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00 p.m.,
New York time).

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Placement Agent Warrant to
Purchase Common Stock to be duly executed as of the Issuance Date set out above.



 

  Taronis Technologies, Inc.         By:     Name: Scott Mahoney   Title: Chief
Executive Officer

 

 

 

 

EXHIBIT A

 

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

PLACEMENT AGENT WARRANT TO PURCHASE COMMON STOCK

 

TARONIS TECHNOLOGIES, INC.

 

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Taronis Technologies, Inc.,
a Delaware corporation (the “Company”), evidenced by the attached Placement
Agent Warrant to Purchase Common Stock (the “Warrant”). Capitalized terms used
herein and not otherwise defined shall have the respective meanings set forth in
the Warrant.

 

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made with respect to _________________ Warrant Shares.

 

2. Payment of Exercise Price. The Holder shall pay the Aggregate Exercise Price
in the sum of $___________________ to the Company in accordance with the terms
of the Warrant.

 

3. Delivery of Warrant Shares. The Company shall deliver to the Holder
__________ Warrant Shares in accordance with the terms of the Warrant.

 

Date: _______________ __, ______           Name of Registered Holder       By:
                               Name:   Title:  

 



 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs
Corporate Stock Transfer to issue the above indicated number of shares of Common
Stock.

 

  TARONIS TECHNOLOGIES, INC.         By:                          Name:    
Title:  

 



 

 

 